265 F.2d 127
105 U.S.App.D.C. 143
William W. ELDRIDGE, Appellant,v.Emelda ELDRIDGE, Appellee.
No. 14674.
United States Court of Appeals District of Columbia Circuit.
Argued March 2, 1959.Decided March 12, 1959.

Mr. William A. Robinson, Washington, D.C., with whom Mr. Wesley S. Williams, Washington, D.C., was on the brief, for appellant.
Mr. William C. Darden, Washington, D.C., for appellee.
Before EDGERTON, BAZELON, and BURGER, Circuit Judges.
PER CURIAM.


1
The District Court declined to discontinue or reduce the alimony which appellant is required to pay his former wife.  We find no error or abuse of discretion.


2
Affirmed.